UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1848



THEODORE JOSEPH BOWLES,

                                              Plaintiff - Appellant,

          versus


CAROLINA CARGO, INCORPORATED; JODY CROWDER;
JIM CROWDER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Margaret B. Seymour, District Judge.
(CA-00-3139-0-24BD)


Submitted:   May 24, 2004                  Decided:   June 14, 2004


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard Wayne Floyd, WAYNE FLOYD LAW OFFICE, P.A., West Columbia,
South Carolina, for Appellant. Andrew F. Lindemann, David L.
Morrison, Matthew B. Rosbrugh, DAVIDSON, MORRISON AND LINDEMANN,
P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Theodore Joseph Bowles appeals the district court’s order

granting judgment to his former employer as a matter of law

following a bench trial on his claim that he was a victim of

retaliation discrimination under the Americans with Disabilities

Act (“ADA”).    On appeal, Bowles’ sole issue is that he was entitled

to a jury trial on his retaliation claim under 42 U.S.C. § 12203

(2000).   We find this claim to be without merit.           See Kramer v.

Banc of Am. Sec., 355 F.3d 961, 964-66 (7th Cir.) (holding that

because an ADA retaliation claimant is limited to equitable relief,

he is not entitled to a jury trial), petition for cert. filed, 72

U.S.L.W. 3674 (Apr. 16, 2004) (No. 03-14). Accordingly, we affirm.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -